DETAILED ACTION
The instant application having Application No. 17/121249 filed on December 14, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 8, 2015 (KR10-2015-0064621).


		Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10263982. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10673848 in view of Schultz (US 2013/0267204). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device. However, US 10673848 teaches performing facial recognition authentication while the Instant Application teaches performing fingerprint authentication. The prior art of Schultz teaches facial recognition authentication. Therefore, it would have been obvious for the device of US 10673848 to use various forms of biometric authentication such as fingerprint authentication or facial recognition authentication as this would have been a simple substitution of one know form of biometric authentication for another to yield the predictable results of authenticating the user before granting the user access to the device..
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/888041 in view of Cho (US 2010/0117975). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards devices having flexible displays where the user is authenticated using a sensor on the device. However, Application 16/888041 teaches a display that is unrolled while the Instant Application teaches a display that is unfolded. The prior art of Cho teaches a display that can be rolled and unrolled as well as a display that can be folded and unfolded. Therefore, it would have been obvious for the display of Application 16/888041 to be a foldable display instead of a roll-able display as this would have been a simple substitution of one know form of device display for another to yield the predictable results of having a device with a flexible display that can authenticate the user using a sensor on the device. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2016/0026381).

As per claim 1, Kim discloses An electronic device comprising: 
a housing (Kim, Figures 2A-2B, teaches a flexible mobile device with a housing.); 
a flexible display (Kim, Figures 2A-3(d), teaches a flexible mobile device.); 
a first sensor configured to detect whether the electronic device is unfolding (Kim, Figures 4-5(c) and paragraphs 188-214, teaches detecting when the device is unfolded/open or folded/closed. Kim, paragraphs 198-199, specifically recite a sensing unit to detect the folding angle of the device.); 
a second sensor configured to detect biometric information of a user, the second sensor being exposed to outside of the housing when the electronic device is folded to sense the biometric information of the user (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches detecting the user’s fingerprint using a fingerprint sensor on the side of the device while the device is closed. Paragraph 372, specifically recites “the side display region exposed to an upper side in a closed state”. Therefore, this is exposed to the outside of the housing while the device is closed. Kim, paragraphs 30-32, also teaches that the fingerprint sensor can be on a fourth region that is exposed on an upper side when the device is folded. Kim, Figure 2A and paragraphs 166, 176, also teaches a camera on one side of the folded device.);
at least one processor (Kim, paragraph 432, teaches a processor.) configured to: 
acquire the biometric information by the second sensor when the electronic device is folded in a locked state  (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches detecting the user’s fingerprint using a fingerprint sensor on the side of the device while the device is closed. Kim, paragraphs 30-32, also teaches that the fingerprint sensor can be on a fourth region that is exposed on an upper side when the device is folded.), 
performing an authentication of the user based on the biometric information while the electronic device is folded (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and the user is about to unfold the device.); and 
based on the user being authenticated by the biometric information and an unfolded angle sensed through the first sensor being greater than or equal to a predetermined first angle, release the locked state of the electronic device and provide an unlocked screen (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and displaying various information on the screen of the device when it is unfolded depending on whether or not the authentication is successful as well as the angle that the device is opened to. If the user is successfully authenticated a home screen (unlocked state) will display to the user when the device is unfolded. If the user is not successfully authenticated a lock screen (locked state) will display to the user when the device is unfolded. Kim, Figures 4-5(c) and paragraphs 188-214, also teaches detecting when the device is unfolded/open or folded/closed. Kim, paragraphs 198-199, specifically recite a sensing unit to detect the folding angle of the device.)

As per claim 2, Kim discloses The electronic device as claimed in claim 1, wherein the second sensor is a fingerprint scanner, and wherein the at least one processor is configured to perform the authentication by recognizing a fingerprint of the user detected by the fingerprint scanner (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and the user is about to unfold the device.)  

As per claim 5, Kim discloses The electronic device as claimed in claim 1, wherein the at least one processor is configured to: determine that the unfolded angle detected by the first sensor corresponds to unfolding of the electronic device; and control the electronic device to provide the unlocked screen on the flexible display based on authenticating the user when the electronic device is unfolded (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and displaying various information on the screen of the device when it is unfolded depending on whether or not the authentication is successful as well as the angle that the device is opened to. If the user is successfully authenticated a home screen (unlocked state) will display to the user when the device is unfolded. If the user is not successfully authenticated a lock screen (locked state) will display to the user when the device is unfolded. Kim, Figures 4-5(c) and paragraphs 188-214, teaches detecting when the device is unfolded/open or folded/closed. Kim, paragraphs 198-199, specifically recite a sensing unit to detect the folding angle of the device. Kim, paragraph 376, teaches displaying a home screen when the user is authenticated.)  

As per claim 6, Kim discloses The electronic device as claimed in claim 5, wherein the at least one processor, in response to the user being not authenticated based on the biometric information detected by the second sensor, is configured to control the electronic device provide a locked screen on the flexible display when the electronic device is unfolded (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and displaying various information on the screen of the device when it is unfolded depending on whether or not the authentication is successful as well as the angle that the device is opened to. If the user is successfully authenticated a home screen (unlocked state) will display to the user when the device is unfolded. If the user is not successfully authenticated a lock screen (locked state) will display to the user when the device is unfolded. Kim, Figures 4-5(c) and paragraphs 188-214, teaches detecting when the device is unfolded/open or folded/closed. Kim, paragraph 376, teaches displaying a lock screen if the user is not authenticated.)  

As per claim 7, Kim discloses The electronic device as claimed in claim 6, wherein the unlocked screen is a background screen, and wherein the locked screen is one of a screen indicating that user information is not matched, a screen re-requesting user authentication, and a screen requesting input of a pre-stored password (Kim, Figures 17A(a)-17B(c) and paragraphs 371-379, teaches performing biometric authentication using the users fingerprint when the device is folded and displaying various information on the screen of the device when it is unfolded depending on whether or not the authentication is successful as well as the angle that the device is opened to. If the user is successfully authenticated a home screen (unlocked state) will display to the user when the device is unfolded. If the user is not successfully authenticated a lock screen (locked state) will display to the user when the device is unfolded. Kim, paragraph 376, teaches displaying a home screen when the user is authenticated and displaying a lock screen if the user is not authenticated.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shim (WO 2015/083906).

As per claim 3, Kim discloses The electronic device as claimed in claim 2.
However, Kim teaches that the fingerprint sensor is on the side of the device, but does not specifically teach wherein the second sensor is disposed in a lower housing top surface side region of the housing.
Shim discloses wherein the second sensor is disposed in a lower housing top surface side region of the housing (Shim, Figure 2 and paragraphs 94 and 124, teaches a device with a bezel with the fingerprint reader 142 being in the bezel of the device on the front of the device. The Examiner would note that the device in Shim Figure 2 is a standard non-foldable device, but Shim, page 7 paragraph 55, teaches that the device can have a flexible display. Kim also teaches a flexible/foldable device. If the device in Shim Figure 2 were a foldable device and the device was folded over the fingerprint sensor would be on the lower housing top surface side region of the housing as shown in Figures 11A-11B of the Instant Application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Shim with the teachings of Kim. Kim teaches a device with a foldable display that has a fingerprint sensor to perform user authentication, but in Kim the fingerprint sensor is on a side display of the device. Shim teaches that the fingerprint sensor can be place in a bezel of the device on the front or back of the device. Therefore, it would have been obvious to have placed the fingerprint sensor in a bezel of the device as this would have been a simple substitution of one known form of fingerprint sensor placement for another to yield the predictable results of having a device with a fingerprint sensor to allow the device to perform user authentication using the fingerprint sensor. Additionally, it would have been an obvious design choice to place the fingerprint sensor in various locations on the device as well as use various types of fingerprint sensors based on the design of the device.

 As per claim 4, Kim discloses The electronic device as claimed in claim 1.
However, Kim teaches that the fingerprint sensor is on the side of the device, but does not specifically teach wherein the housing comprises a bezel of the electronic device, and wherein the second sensor is disposed in the bezel.
Shim discloses wherein the housing comprises a bezel of the electronic device, and wherein the second sensor is disposed in the bezel (Shim, Figure 2 and paragraphs 94 and 124, teaches a device with a bezel with the fingerprint reader 142 being in the bezel of the device on the front or back of the device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Shim with the teachings of Kim. Kim teaches a device with a foldable display that has a fingerprint sensor to perform user authentication, but in Kim the fingerprint sensor is on a side display of the device. Shim teaches that the fingerprint sensor can be place in a bezel of the device on the front or back of the device. Therefore, it would have been obvious to have placed the fingerprint sensor in a bezel of the device as this would have been a simple substitution of one known form of fingerprint sensor placement for another to yield the predictable results of having a device with a fingerprint sensor to allow the device to perform user authentication using the fingerprint sensor. Additionally, it would have been an obvious design choice to place the fingerprint sensor in various locations on the device as well as use various types of fingerprint sensors based on the design of the device.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Cho (US 2010/0117975) – teaches a device with a flexible display.
Schultz (US 2013/0267204), paragraph 88 – teaches using the camera of the mobile device for biometric authentication when the device is being opened.
Lee (US 9386300), col. 6 lines 17-26 – teaches detecting the folding state of the device and capturing images using the camera.
Yamamoto (US 2010/0026453), Figure 12 and paragraph 83 – teaches a fingerprint sensor on the inside of a flip phone.
Han (US 2016/0232395) – teaches a fingerprint sensor in a bezel of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498